Citation Nr: 0739679	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  00-22 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for alopecia 
areata.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1990 to July 1994 
and from January 1995 to May 2000.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision by the RO 
which, in part, granted service connection for alopecia 
areata and assigned a noncompensable evaluation, effective 
from May 16, 2000, the day following the veteran's discharge 
from service.  In December 2001, a hearing was held at the RO 
before a member of the Board.  The Board remanded the appeal 
for additional development in July 2003 and March 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to August 30, 2002, the veteran's alopecia areata 
was manifested by occasional itching, some hair loss, and 
small recurring erythematous plaques on a nonexposed surface, 
without disfigurement, ulcerations, exfoliation, or 
tenderness.  

3.  From August 30, 2002, the veteran's alopecia areata is 
manifested by residual scarring of more than one quarter inch 
at its widest part, but less than 5 percent of the entire 
body or exposed area, and no additional characteristics of 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for alopecia 
areata prior to August 30, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Part 4, including Diagnostic Codes 
7899-7806 (prior to August 30, 2002).  

2.  The criteria for a 10 percent rating for alopecia areata 
from August 30, 2002 have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Part 4, including Diagnostic Codes 7899-
7806 (from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in May 2002, September 2003, 
February and September 2004, and April 2006, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although some of the letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in March 2005, and June 2007.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
bilateral eye disability had worsened; of what evidence was 
necessary to establish a higher evaluation, and why the 
current evidence was insufficient to award the benefits 
sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations during the pendency of this appeal, and 
was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The claim for a compensable evaluation for the veteran's 
alopecia areata arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Initially, it should be noted that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one more favorable 
to the veteran.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  



Prior to August 30, 2002

Service connection for alopecia areata was established by 
rating action in May 2000, and a noncompensable evaluation 
was assigned by analogy to dermatitis or eczema under the 
provisions of Diagnostic Code (DC) 7806.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The rating criteria in effect prior to August 30, 2002 under 
DC 7806 provided, in pertinent part, for a noncompensable 
evaluation with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area; 10 percent 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area; 30 percent with constant 
exudation or itching, extensive lesions, or marked 
disfigurement, and 50 percent with ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disease was exceptionally 
repugnant.  DC 7806 (effective prior to August 30, 2002).  

Other potential rating codes which provided for an evaluation 
of 10 percent or more prior to August 2002, included 
disfiguring scars on the head, face, or neck (DC 7800), which 
requires a minimum of moderate disfigurement.  Under DC 7803, 
a scar that is superficial, poorly nourished, with repeated 
ulceration, is assigned a 10 percent rating.  Likewise, if 
the scar is superficial, tender and painful on objective 
demonstration, a 10 percent rating is assigned under old DC 
7804.  DCs 7801 and 7802, for third and second degree burn 
scars, respectively, requires actual second and third degree 
residual involvement.  DC 7805, directed ratings to be 
assigned based on limitation of motion of the body part 
affected.  Thus, the latter rating codes are not applicable 
to the facts of this case.  

The medical evidence prior to August 30, 2002, included 
several VA outpatient notes and a March and October 2000 VA 
examination reports.  The clinical findings on the March 2000 
VA examination showed a 1-cm circular area of alopecia on the 
top of the veteran's head.  The remainder of the 
dermatological evaluation was normal.  Similarly, when 
examined by VA in October 2000, there was a slight rash on 
the top of the veteran's head with mild crusting of the 
scalp.  The diagnoses included history of alopecia, 
recurrent.  The findings on VA outpatient notes in August and 
December 2000, showed essentially the same erythma plaque 
measuring 1.2-cm in diameter with minimal scales and some 
decreased hair density.  All of the remaining outpatient 
notes prior to August 2002, showed essentially normal skin 
texture and hair.  Thus, prior to August 30, 2002, the 
objective medical evidence showed alopecia on only a very 
small area (approximately 1/2-inch) of a nonexposed surface 
with only slight, if any, exfoliation, exudation or itching.  
The scar area was not shown to be superficial and unstable 
(DC 7803), or objectively demonstrated to be tender and 
painful (DC 7804).  

Based on the objective medical findings, the residuals of the 
veteran's alopecia prior to August 30, 2002, did not satisfy 
the criteria for a compensable evaluation under DC 7806, or 
any of the other applicable diagnostic code associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2007).  

From August 30, 2002

Under the revised rating schedule; effective from August 30, 
2002, DC 7806 provides, in pertinent part, for a 
noncompensable evaluation when the affected area from 
dermatitis or eczema is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  A 10 percent evaluation is assigned when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  

The revised criteria for DC 7806 provides that a disability 
may also be rated as disfigurement of the head, face, or neck 
(DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  DC 7806 
(effective from August 30, 2002).  

Here, the clinical findings on the August 2005 VA dermatology 
examination showed a 2- by 1-cm circular erythematous plaque 
with some scabbing and decreased hair.  There were no lesions 
or other abnormalities, and the examiner estimated that the 
percentage of the total area affected was one percent.  

Since August 2002, the residuals of the veteran's alopecia is 
not shown to affect at least 5 percent of the entire body or 
exposed area, and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  In fact, 
the evidence shows that the veteran's alopecia does not 
require more than topical therapy for control of his 
alopecia.  Thus, a compensable evaluation under the revised 
rating criteria for DC 7806 is not warranted.  

However, the Board cannot ignore the medical evidence of 
symptoms which satisfies the criteria for a 10 percent rating 
under DC 7800, based on disfigurement of the head, face, or 
neck.  Under Note 1 to DC 7800, the eight characteristics of 
disfigurement includes a scar at least one quarter inch (0.6 
cm) at its widest part.  The rating schedule does not specify 
what constitutes a "scar" for purposes of the eight 
characteristics of disfigurement.  In this case, the August 
2005 VA examination showed a 2- by 1-cm circular erythematous 
plaque with scabbing and hair loss.  As the veteran's 
alopecia includes an affected area of skin which is more than 
0.6 cm at its widest point, which the veteran contends is 
relatively constant, a 10 percent evaluation is warranted 
under the revised rating criteria, effective from August 30, 
2002.  As indicated above, the revised regulations may not be 
applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

As there are no additional characteristics of disfigurement 
or any evidence of limitation of function resulting from the 
scar, a rating in excess of 10 percent is not in order from 
August 2002.  The medical evidence of record has not shown 
any objective evidence of tenderness associated with the 
scar, nor is the scar shown to be poorly nourished with 
repeated ulceration or unstable.  The remaining revised 
rating codes which provide for an evaluation in excess of 10 
percent, include bullous disorder (DC 7815); psoriasis (DC 
7816); exfoliative dermatitis (erythroderma) (DC 7817); 
cutaneous manifestations of collagen-vascular disease (DC 
7821); papulosquamous disorders (DC 7822); disease of 
keratinization (DC 7824); urticaria (DC 7825); primary 
cutaneous vasculitis (DC 7826), and erythema multiforme (DC 
7827).  However, these rating codes are not applicable to the 
facts of this case.  

Accordingly, the Board finds that an increased evaluation to 
10 percent and no higher, for the veteran's alopecia areata 
is warranted from August 30, 2002.  


ORDER

An compensable evaluation for alopecia areata prior to August 
30, 2002, is denied.  

An increased rating to 10 percent for alopecia areata is 
granted from August 30, 2002, subject to VA regulations 
concerning the payment of monetary benefits.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


